Citation Nr: 1327265	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  08-34 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder to include spondylosis, stenosis, and degenerative disc disease.  

2.  Entitlement to service connection for a lumbosacral spine disorder to include spondylosis, degenerative facet joints, and degenerative joint disease.  

3.  Entitlement to a compensable disability evaluation for the Veteran's post-operative umbilical hernia repair residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from April 1979 to October 1987 and additional duty with the Alabama Army National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Huntington, West Virginia, Regional Office which, in pertinent part, denied a compensable disability evaluation for the Veteran's post-operative umbilical hernia repair residuals.  In February 2008, the Montgomery, Alabama, Regional Office (RO), in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for hyperopia and esotropia and denied service connection for cervical spine spondylosis and stenosis and lumbar spine spondylosis and L3-S1 degenerative facet joints.  In December 2011, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In March 2012, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for hyperopia and esotropia; denied service connection for a bilateral acquired eye disorder to include hyperopia and esotropia; and remanded the issues of service connection for both a cervical spine disorder and a lumbar spine disorder and a compensable evaluation for the Veteran's post-operative umbilical hernia repair residuals to the RO for additional action.  The Board has reviewed both the physical claims files and the "Virtual VA" file so as to insure a total review of the evidence.   

The Board has reframed the issues of service connection for a cervical spine disorder and a lumbar spine disorder as entitlement to service connection for a cervical spine disorder to include spondylosis, stenosis, and degenerative disc disease and a lumbosacral spine disorder to include spondylosis, degenerative facet joints, and degenerative joint disease in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

At the December 2011 videoconference before the undersigned Veterans Law Judge, the Veteran testified that he had initially injured his cervical and lumbosacral spinal segments while carrying a heavy machine gun at Fort Stewart, Georgia in the 1980's.  He clarified that he had been treated and given "some therapy and medication" at the base medical facility.  Clinical documentation of the cited in-service treatment is not record  The Veteran's complete service treatment documentation including that associated with his duty with the Alabama Army National Guard between October 1987 and October 1988 is not of record.  

VA should obtain all relevant military, VA, and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  When a veteran identifies clinical treatment associated with specific military facilities, VA has a duty to either undertake an exhaustive record search or explain why such action is not justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  

A September 2007 VA mental health clinic treatment record states that the Veteran had been denied Social Security benefits.  Documentation of the Veteran's Social Security Administration (SSA) claim for disability benefits and the evidence considered by the SSA in denying the Veteran's claim is not of record.  The Court has clarified that the VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record Center (NPRC) and/or the appropriate service entity and request that (1) a search be made of the records of the Fort Stewart, Georgia, Army medical facility for the relevant time period for any entries pertaining to the Veteran and (2) the service treatment records associated with the Veteran's duty with the Alabama Army National Guard between October 1987 and October 1988 be associated with the record.  If no records are located, a written statement to that effect should be incorporated into the record.  

2.  Contact the SSA and request that it provide copies of all records developed in association with the denial of the Veteran's claim for disability benefits for incorporation into the record.  

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the issues of service connection for both a cervical spine disorder to include spondylosis, stenosis, and degenerative disc disease and a lumbosacral spine disorder to include spondylosis, degenerative facet joints, and degenerative joint disease and an increased evaluation for the Veteran's post-operative umbilical hernia repair residuals.  If the benefits sought on appeal remain denied, the Veteran should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

